t c memo united_states tax_court emmanuel ugochukwu amadi and omole aina amadi petitioners v commissioner of internal revenue respondent docket no filed date omotayo j lawal for petitioners portia neomi rose gordon p sanz and yvette nunez for respondent memorandum findings_of_fact and opinion lauber judge with respect to petitioners’ federal_income_tax for and the internal_revenue_service irs or respondent determined defici- encies of dollar_figure and dollar_figure respectively and accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure respectively the parties filed before trial a stipulation of settled issues in which petitioners admitted their liability for a sec_6662 penalty for each year and made various other concessions the issues remaining for decision involve deductions for three categories of expenses that petitioner-husband allegedly incurred in his consulting business respondent disallowed these deductions in their entirety for lack of substantiation we will sustain respondent’s determination findings_of_fact some of the facts were stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioners re- sided in texas when they timely petitioned this court all further references to petitioner in the singular are to petitioner-husband emmanuel ugochukwu amadi all statutory references are to the internal_revenue_code as in effect for the tax years at issue and all rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar the parties agree that petitioners’ gross_income should be increased in the amount of dollar_figure due to qualified dividends for and petitioners’ gross_income should be increased in the amount of dollar_figure due to a capital_gain for petitioners are not entitled to claim charitable_contribution deduc- tions of dollar_figure and dollar_figure for and respectively and petitioners’ federal_income_tax withholding should be increased in the amount of dollar_figure for and petitioner was born in nigeria after arriving in the united_states he worked in the oil services industry he was employed in the united_states by baker hughes and other employers until when he lost his job after several months of unemployment he decided to return to nigeria to look for work petitioner found work as a contractor for petro-dynamics ltd a nigeria- based company that provides oil_and_gas drilling services his work focused chiefly on onshore drilling rigs he returned regularly to the united_states but resided in port harcourt when in nigeria he appears to have maintained an office in port harcourt either at his residence or nearby petitioners included with their return for each year a schedule c profit or loss from business reporting income and expenses for petitioner’s nigerian business activity each schedule c described petitioner’s activity as drilling consultancy and listed his business address as petitioners’ home address in texas the schedule c for reported income of dollar_figure and expenses of dollar_figure for a reported net profit of dollar_figure the schedule c for reported income of dollar_figure and expenses of dollar_figure for a reported net_loss of dollar_figure petitioners conceded at trial that petitioner’s nigerian-source income was not eligible for exclusion as foreign_earned_income because he did not meet the requirements of sec_911 upon examination of these returns the irs allowed petitioners’ claimed schedule c deductions for office expenses meals telephone and oil-rig-related clothing in the aggregate amounts of dollar_figure for and dollar_figure for the irs disallowed for lack of substantiation the deductions petitioners claimed for the following expenses expense contract labor advertising travel total disallowed dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number in an effort to substantiate these expenses petitioner at trial offered his testimony and limited documentary_evidence we did not find petitioner’s testi- mony credible his documentary_evidence consisted of bank statements from his nigerian bank and what purported to be cash receipts and invoices from various vendors few of these documents apart from the bank statements appeared to be genuine petitioner testified that he incurred expenses for two types of contract labor in nigeria the first was for security at his office and residence to document those expenses he submitted five purported cash receipts from joston enter- prises stating that it had received various amounts of cash from petitioner for supplying 3mobil sic men for the provision of security at office residential premises in port harcourt for various periods during and he submitted no other documentation for these expenses the second type of contract labor expense was for workers petitioner al- legedly hired to help him with minor tasks connected with his drilling activities to document those expenses he submitted three purported cash receipts from joston enterprises stating that it had received various amounts of cash from peti- tioner for furnishing labour supply for various six-month periods these re- ceipts do not indicate how many workers were provided or how many days or weeks they supposedly worked petitioner was unable to identify any of the workers by name he submitted no other documentation for these expenses these cash receipts from joston enterprises do not bear the earmarks of authenticity the descriptions of the services provided allegedly drafted at vari- ous times over two years are exactly the same even to the point of including the same typographical error the receipts are all numbered but the numbers on the receipts for the later months are often lower than the numbers on the receipts for the earlier months it appeared to the court that these receipts were created at the same time by cutting-and-pasting text electronically petitioner testified that he incurred two types of advertising expenses the first was for items that he allegedly donated to the local community to generate goodwill to document those expenses he submitted two purported invoices from house of hope which he first testified was a church and later testified was a supplier the two supposed invoices bear the same date one year apart they de- scribe petitioner as a donor but incongruously proceed to list products that he supposedly purchased from house of hope namely big_number plastic tables big_number plastic chairs and bags of rice each invoice bears an identical notation goods delivered in good condition no refund after payment the second type of supposed advertising expense was for branded items petitioner allegedly purchased for distribution to enhance his name recognition to document those expenses he submitted two purported invoices from deep multimedia these invoices state that petitioner during purchased big_number branded t-shirts big_number branded towels big_number branded pens big_number branded jugs big_number diaries and big_number calendars each purported invoice bears a notation identical to and in the same typeface and font as the notation appearing on the two house of hope invoices goods delivered in good condition no refund after payment though supposedly generated by different suppliers in different years all four invoices are printed using exactly the same template it appeared to the court that all four were created at the same time by cutting-and-pasting text electronically petitioner testified that he incurred two types of travel_expenses the first was for rental of cars and trucks that he and his supposed contract workers al- legedly used for transport to the drilling sites to document those expenses peti- tioner submitted purported cash receipts from cajetan car hire stating that it had received various amounts of cash from petitioner for provision of car hiring service for various six-month periods these receipts do not indicate what the vehicles were or how many of them were supplied petitioner testified that he occasionally visited his ancestral village in nigeria he offered no evidence to demonstrate that the vehicles he allegedly rented were used for business rather than personal purposes the second type of travel expense was for airfare and hotel costs petitioner allegedly incurred during for travel to locations distant from port harcourt to document those expenses petitioner submitted a purported cash receipt from hamca travels and tours stating that it had received about dollar_figure in cash from petitioner for the cost of local travel and hotel accommodation to benin warri abuja and lagos for year this purported receipt is dated date petitioner could not explain how a receipt could have been issued in early date for travel costs that he incurred throughout that year even if one were to assume that this receipt was genuine petitioner offered no evidence to establish what these trips involved or that they were business-related opinion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determina- tions erroneous rule a 290_us_111 petitioner does not contend and the evidence does not establish that the burden_of_proof shifts to respondent under sec_7491 as to any issue of fact sec_162 allows the deduction of all the ordinary and necessary ex- penses paid_or_incurred during the taxable_year in carrying on any trade or busi- ness deductions are a matter of legislative grace the taxpayer bears the burden of substantiating his claimed deductions by keeping and producing records suf- ficient to enable the commissioner to determine the correct_tax liability sec_6001 503_us_79 sec_1_6001-1 e income_tax regs the failure to keep and present accurate records counts heavily against a taxpayer’s attempted proof rogers v commissioner tcmemo_2014_141 at in certain circumstances the court may approximate the amount of an ex- pense if the taxpayer proves that it was incurred but cannot substantiate the exact amount 39_f2d_540 2d cir but the taxpayer must provide some basis for such an estimate 85_tc_731 sec_274 imposes more rigorous substantiation requirements for cer- tain expenses including those for travel such deductions are disallowed unless the taxpayer substantiates by adequate_records or by sufficient evidence corrobora- ting his own statement the amount of the expense the time and place of the travel or use of the property and the business_purpose of the expense ibid expenses subject_to sec_274 cannot be estimated using the cohan_rule see 50_tc_823 aff’d 412_f2d_201 2d cir we find that petitioner has completely failed to substantiate the expenses in question his nigerian bank account records were introduced into evidence they show numerous payments by check and bank transfer but no payments of any kind to the vendors petitioner supposedly paid petitioner testified that he with- drew cash from that account and delivered it to his vendors in exchange for cash receipts but these alleged payments often exceeded dollar_figure and totaled dollar_figure over the two years petitioner testified that he faced serious security risks in nigeria if that was so it is implausible that he would have hand- carried large amounts of cash when he could have safely effected payment by check or bank transfer the implausibility of petitioner’s story is confirmed by review of the purported invoices and receipts none of which appears to be genuine acknowledging defects in his documentation petitioner urges that we allow him a reasonable amount of expenses for each year petitioner’s travel_expenses are subject_to sec_274 and are thus ineligible for estimating and we will not attempt to estimate his advertising or contract labor expenses because he has failed to convince us that he actually incurred any expenses of either sort a trial_court may not be compelled to guess or estimate even though such an estimate if made might have been affirmed see hom v commissioner __ f app’x __ wl 9th cir date quoting 939_f2d_874 9th cir miller v commissioner tcmemo_1988_15 we would not be inclined to exercise our discretion to estimate expenses for a taxpayer who presented this court with fictitious documents even if he had convinced us that he actually incurred some expenses which petitioner did not do to reflect the foregoing decision will be entered for respondent
